       Case 7:19-cv-09682-NSR-LMS Document 12 Filed 05/29/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                     300 QUARROPAS STREET
                                  WHITE PLAINS, NEW YORK 10601
                                           914 390 4130

Chambers of                                                               May 29, 2020
Hon. Lisa Margaret Smith
United States Magistrate Judge


                                   RE-SCHEDULING NOTICE

        The matter of Oates v. Wal-Mart Stores, Inc., et al., 19-cv-9682 (NSR) (LMS), has been

re-scheduled from a telephonic status conference on Thursday, June 25, 2020, at 11:30 AM

before the Hon. Lisa Margaret Smith, United States Magistrate Judge, to a telephonic status

conference on Tuesday, June 30, 2020, at 10:00 AM. All persons participating in this status

conference may do so by accessing the AT&T Teleconference Information previously published

to the docket sheet.



 Please Note: Counsel seeking to reschedule an appearance must have all parties on the line

                                    prior to contacting Chambers.
